DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Evan Witt on February 09, 2021.

The application has been amended as follows: 
1. (Currently Amended) A cursor control system, comprising:
a first electronic device, comprising:
a first cursor control module; and
a first screen, used to display a first working desktop;
a second electronic device, comprising:
a second cursor control module; and
a second screen, used to display a second working desktop; and
a mouse, wirelessly connected to the first electronic device and the second electronic device and used to move a cursor on the first working desktop or the second working desktop, wherein the mouse has a control unit, used to receive a cursor control instruction to output a drive signal corresponding to the cursor control instruction to the first cursor control module or the second cursor control module, when the first cursor control module receives the drive signal, a jump image corresponding to the second working desktop is displayed on the first working desktop, and when the first cursor control module detects that the cursor is moved to the jump image, the first cursor control module transmits a masking signal to the mouse, so that the control unit transmits a switching signal to the second electronic device according to the masking signal, and the second cursor control module displays the cursor on the second working desktop according to the switching signal, 
relative position relationship between said jump image and the cursor displayed on the first working desktop corresponds to the relative physical position relationship between said first electronic device and said second electronic device.

7. (Currently Amended) A cursor control method, applied to a first electronic device, a second electronic device, and a mouse, wherein the cursor control method comprises the following steps:
	(A) determining, by the mouse, whether a cursor control instruction is received;
	(B) outputting, by the mouse, a drive signal corresponding to the cursor control instruction to the first electronic device;
	(C) displaying, by the first electronic device according to the drive signal, a jump image corresponding to the second electronic device on a first working desktop corresponding to the first electronic device, wherein, the relative position relationship between said jump image and the cursor displayed on the first working desktop corresponds to the relative physical position relationship between said first electronic device and said second electronic device;
	(D) detecting, by the first electronic device, whether the cursor is moved to the jump image; and
	(E) transmitting, by the mouse, a switching signal to the second electronic device according to a masking signal from the first electronic device, so that the cursor is displayed on the second working desktop.


10. (Currently Amended) A cursor control method, applied to a first electronic device, a second electronic device, and a mouse, wherein the cursor control method comprises the following steps:
	(A) determining, by the mouse, whether a cursor control instruction is received;
	(B) outputting, by the mouse, a drive signal corresponding to the cursor control instruction to the first electronic device;
	(C) displaying, by the first electronic device according to the drive signal, a jump image corresponding to the second electronic device on a first working desktop corresponding to the first electronic device, wherein, the relative position relationship between said jump image and the cursor displayed on the first working desktop corresponds to the relative physical position relationship between said first electronic device and said second electronic device;
	(D) detecting, by the first electronic device, whether the cursor drags electronic information to the jump image; and
	(E) transmitting, by the mouse, a switching signal to the second electronic device according to a masking signal from the first electronic device, to display the cursor on the second working desktop, and transmitting, by the first electronic device, the electronic information to the second electronic device.

Allowable Subject Matter
            Claims 1-13 are allowed over prior art made of record.

Reasons for Allowance

	Regarding Claim 1, the references of the Prior Art of record, either singularly or in a combination, and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:
“when the first cursor control module detects that the cursor is moved to the jump image, the first cursor control module transmits a masking signal to the mouse, so that the control unit transmits a switching signal to the second electronic device according to the masking signal, and the second cursor control module displays the cursor on the second working desktop according to the switching signal, 
wherein, the relative position relationship between said jump image and the cursor displayed on the first working desktop corresponds to the relative physical position relationship between said first electronic device and said second electronic device”, as recited in claim 1, in combination with the remaining sequences and process steps of Claim 1.

Relevant prior art Lu (2019/0294262) teaches “the detection program is used for detecting a movement of the cursor on a display screen of the first electronic device or on a display screen of the second electronic device.  When the mouse outputs the cursor on the first electronic device and the detection program of the first electronic device detects that the cursor moves into a predetermined boundary of the display screen on the first electronic device, the detection program of the first electronic device instructs the cursor outputted by the mouse to switch from the first electronic device to the second electronic device. when the mouse 130 controls the first electronic device 110, the mouse 130 connects with the first electronic device 110, the displacement detection unit 140 detects the cursor 115 dragging the data frame 113 from the boundary 117 of the display screen 111 in the first electronic device 110 to the boundary 127 of the display screen 121 in the second electronic device 120(Para[0004][0025]”).  

Claims 7 and 10 contain substantially similar limitations as claim 1, and therefore, claim 7 and 10 are also allowed.
Claims 2-6, 8-9 and 11-13 are allowed as being dependent from either claim 1 or 7 or 10.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion



	Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.

	

/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175     
Saturday, February 13, 2021